WEEKS, Judge
*614DECISION
This matter comes before the Court on plaintiff’s Motion for Summary Judgment.
The complaint alleges that the plaintiff has a default judgment entered in New Mexico in divorce proceedings. Plaintiff further alleges that there are sums of money owed in child support arising from that judgment.
Defendant answered the complaint with denials and affirmatively pleads failure of personal service, lack of jurisdiction and fraud.
By affidavit filed with the Summary Judgment motion plaintiff’s counsel categorizes the New Mexico judgment as valid and opines that the defendant’s service is valid.
Defendant by affidavit in opposition indicates regular payment under the judgment in this case and avers improper notice of the Order to Show Cause which modified the original order.
Defendant’s attorney disputed the validity of the service of the Order to Show Cause, his appraisal of the New Mexico Law being that this is invalid.
The fraud allegation is supported by unnotorized copy of the Order to Show Cause submitted to this Court (although a copy of the papers served was directed to be sent to this Court by plaintiff island counsel, this Court did not receive them).
This paper does allege defendant’s minimum salary of $25,000.00. Defendant has in his affidavit sworn to a $15,000.00 figure.
The alleged misrepresentation of the current income of defendant would be a factor to consider in modification of the last ordered support payment and can properly be considered by this Court.
Foreign created-alimony and support obligations are enforceable in this state. In an action to enforce a modifiable support obligation, *615either party may tender and litigate any plea for modification that could be presented to the Courts of the state where the alimony or support decree was originally rendered. Worthley v. Worthley, 283 P.2d 19 (cited by defendant in his memorandum and cited in oral argument by plaintiff), contains this language at p. 25.
In view of this mandate to consider any plea for modification, this Court finds that Summary Judgment is not appropriate at this time and the motion is hereby denied.